SI , 3St-oifr<8

                                      1 T^tti] Cflofc4] dio&K Mo.T|| -cH' S$r?-&|
                        FEB 17 2015

a4vUot\^/ v\m\tf AWtofiH,Clerk
>f.

TH£ fch-k of Ticxflc,
                                                             wm row         _




 W •-
            tost' "luar.SE* -1%' -JLc^l "-fi tad'-ftta/ - lusV-
  lfctav\y -y^cT -lotfcte* -Itn&Uui* -$:»)<] -'3 1...


  lioVic^k^#"X M^ °Rkf^ *'rA- -l^u-^V'l^ vko &€




]: vt»tu£l. utw^l:l^' >*«ow*-t\Aft(L+]"-iteflair... im] x^i]
(17)   Beginning on page 6, state concisely every legal ground for your claim that you are
       being unlawfully restrained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary of the facts. Ifyour grounds and briefsummary ofthefacts have not been
       presented on theform application, the Court will not consideryour grounds.
       If you have more than four grounds, use pages 14 and 15 of the form, which you
       may copy as many times as needed to give you a separate page for each ground, with
       each ground numbered in sequence. The recitation of the facts supporting each
       ground must be no longer than the two pages provided for the ground in the form.

       You may include with the form a memorandum of law if you want to present legal
       authorities, but the Court will not consider grounds for relief set out in a
       memorandum of law that were not raised on the form. The citations and argument
       must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
       are challenging the validity of your conviction, please include a summary of the facts
       pertaining to your offense and trial in your memorandum.




                                                                                .Rev. mM/M